Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art of record is the Litvak et al. (US Patent No. 7171261) which teaches a method of estimating neural recruitment by applying a stimulus, and subsequently applying a probe stimulus, and measuring the remnant neural response. The claimed invention is distinguished over the prior art because of the more specific timing of the applying of the probe stimulus (specifically being within a refractory period of fibres recruited by the selected neural stimulus). The prior art could not be modified to include this as it would teach away from the invention of the prior art given.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791